Title: To Alexander Hamilton from Oliver Wolcott, Junior, 4 June 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, June 4, 1792. “I have considered the question stated by Samuel Bayard Esq Clerk of the Supreme Court of the United States … & am of opinion that charges for postage which may be incurred by him in executing his official duties can be properly allowed.… The Letters from Mr. Bayard to the several Clerks can be ⟨ma⟩rked as paid & the postage charged to him, to be settled quarterly with the Post Master & allowed in Mr. Bayards Accounts.”
